Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel McClure conducted on June 2, 2021.
The application has been amended as follows.

In claims:

Claim 1, line 1: changed “comprise” to --comprising--; and
Claim 1, the third line from the bottom of the claim: changed “wherein” to --wherein when--.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claim 1, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, wherein when the first voltage generating circuit and the second voltage generating circuit are disabled, the pulse width modulation signal generator provides a high-level voltage to the output terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842